Citation Nr: 0921641	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a September 2005 decision, the Board relevantly 
denied service connection for a low back disorder.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2006 order, granted a Joint Motion for Remand, 
vacating that part of the Board's September 2005 decision 
that denied service connection for a low back disorder and 
remanded the case for compliance with the terms of the joint 
motion.  

In December 2006 the Board remanded the case for further 
development.  After the requested development was completed 
and the case returned, the Board again denied service 
connection for a low back disorder in an August 2007 
decision.  The Veteran appealed the Board's August 2007 
decision to the Court, which in a December 2008 order, 
granted a Joint Motion for Remand, vacating the Board's 
August 2007 decision and remanded the case for compliance 
with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties essentially argued that a 
remand is required because VA failed to fulfill the duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Specifically, the parties contend that VA failed to provide 
the Veteran an adequate examination to evaluate his claim for 
service connection for a low back disorder as the prior 
December 2006 Board remand instructions precluded the VA 
examiner from any consideration of evidence that might tend 
to show that the Veteran had a pre-existing back condition 
that was aggravated during service.

The evidence of record shows that the Veteran gave a history 
of pre-existing back trouble in his June 1969 medical 
history.  However, the accompanying induction physical 
examination did not show any abnormalities of the spine and 
there was no indication of any significant or interval 
history regarding any prior back disorder.  Moreover, 
evidence submitted regarding previous head injuries show that 
July 1968 X-ray studies of the lumbosacral spine were within 
normal limits.  The remainder of the Veteran's service 
treatment records show no relevant complaints, treatment or 
diagnosis for any low back disorder and there were no 
relevant complaints, findings or diagnoses at the time of his 
June 1971 separation examination.  A December 1971 Statement 
of Medical Condition, signed by the Veteran after his 
separation from active service further shows no relevant 
complaints.  The earliest documented evidence of back pain of 
record is dated in January 1993.  

In light of this evidence, the Board concludes that VA should 
schedule the Veteran for an examination to determine whether 
the initial onset of his currently diagnosed low back 
disorder was during his active duty service or whether any 
low back disorder pre-existed his service and was aggravated 
during such service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic 
VA examination for the purpose of 
determining the nature and etiology of his 
low back disorder.  The claims folder must 
be made available to the examiner for 
review of pertinent documents therein.  
All indicated studies should be performed.  
Based on the medical findings and a review 
of the claims folder, the examiner is 
requested to offer an opinion as to 
whether the Veteran's current low back 
disorder pre-existed service; and if so, 
whether such disorder increased in 
severity beyond the natural progress of 
the disease during the course of the 
Veteran's period of service.  If a low 
back disorder did not pre-exist service, 
the examiner should opine whether it is at 
least as likely as not that the Veteran's 
low back disorder is etiologically linked 
to his service or any incident therein.  
The examiner should pay particular 
attention to the aforementioned June 1969 
medical history report and induction 
examination report, as well as the June 
1971 separation examination report and the 
January 1993 post-service treatment record 
showing the Veteran's initial low back 
complaints following his discharge.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

2.  Thereafter the RO should readjudicate 
the issue of service connection for a low 
back disorder.  The RO should consider the 
presumptions of soundness and aggravation 
when adjudicating whether the Veteran had 
a low back disability that was incurred in 
or aggravated during his active duty 
service.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




